Citation Nr: 0831404	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-25 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether the appellant may be established as the surviving 
spouse of the veteran for VA benefits purposes.


REPRESENTATION

Appellant represented by:	Paul A. Sassi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
January 1945.  The veteran died in August 2006.  The 
appellant seeks benefits as the veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

The appellant testified before the undersigned in May 2008.  
A transcript of the hearing has been associated with the 
claims file.  The Board notes that the claim for accrued 
benefits was withdrawn at the hearing and will not be 
addressed herein.


FINDINGS OF FACT

1.  The veteran died in August 2006.

2.  The appellant and the deceased veteran were never 
married.

3.  The veteran and appellant did not have a deemed valid 
marriage.

4.  The evidence indicates that the deceased did not hold 
himself out to the VA to be married or in a common-law 
marriage with the appellant prior to his death.

CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
veteran's surviving spouse for VA death benefit purposes have 
not been met.  38 U.S.C.A. §§ 101(3), 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.1(j), 3.50, 3.52 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Governing law provides that Dependency and Indemnity 
Compensation (DIC) benefits and non-service connected death 
pension benefits may be paid to the surviving spouse of a 
veteran if certain requirements are met.  38 U.S.C.A. §§ 
1304, 1310, 1311, 1318, 1541 (West 2002).

To be recognized as the veteran's surviving spouse for the 
purpose of establishing entitlement to VA death benefits, the 
appellant must be a person of the opposite sex who was the 
spouse of a veteran at the time of the veteran's death, and 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse) and 
has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 
3.50(b)(1).

"Spouse" means a person of the opposite sex whose 
"marriage" to the veteran meets the requirements of 38 
C.F.R. § 3.1(j). 38 C.F.R. § 3.50(a).  For VA benefits 
purposes, a marriage means a marriage valid under the law of 
the place where the parties resided at the time of marriage, 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 C.F.R. § 3.1(j).  For VA death 
benefits entitlement purposes, the veteran must have been 
married to the appellant for over one year or for any period 
of time if a child was born of the marriage.  (There are also 
alternative qualifications for death compensation and DIC - 
none here applicable.)  38 C.F.R. § 3.54.

To establish entitlement to receive VA benefits in cases 
involving alleged common law marriage, there must be proof of 
a common law marriage.  Supporting evidence of common law 
marriage should include affidavits or certified statements of 
one or both of the parties to the marriage, if living, 
setting forth all of the facts and circumstances concerning 
the alleged marriage, such as the agreement between the 
parties at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife, and whether 
they were generally accepted as such in the communities in 
which they lived.  38 C.F.R. § 3.205(a).

Where an attempted marriage (common law) is invalid by reason 
of legal impediment, VA regulations allow for certain 
attempted marriages to be nevertheless "deemed valid" if 
specific legal requirements are met.  Basically, such an 
attempted marriage will be "deemed valid" if: (a) the 
attempted marriage occurred one year or more before the 
veteran died; and (b) the claimant entered into the marriage 
without knowledge of the impediment; and (c) the claimant 
cohabited with the veteran continuously from the date of the 
attempted marriage until his death; and (d) no other claimant 
has been found to be entitled to gratuitous VA death 
benefits.  38 C.F.R. § 3.52.  If the provisions of 38 C.F.R. 
§ 3.205(a) are satisfied as well as those of 38 C.F.R. § 
3.52, the claimant's signed statement that she had no 
knowledge of an impediment to a marriage to the veteran will 
be accepted as proof of the fact, in the absence of 
information to the contrary.  38 C.F.R. § 3.205(c).

In this case, the appellant claims that she and the veteran 
had a common law marriage in the state of Rhode Island.  
Rhode Island recognizes common law marriages and provides 
that:
 
The existence of a common-law marriage must be 
"established by clear and convincing evidence 
that the parties seriously intended to enter into 
the husband-wife relationship." Sardonis v. 
Sardonis, 106 R.I. 469, 472, 261 A.2d 22, 24 
(1970) (citing Ibello v. Sweet, 47 R.I. 480, 482, 
133 A. 801, 801 (1926)). The parties' conduct 
also must be "of such a character as to lead to a 
belief in the community that they were married." 
Id. (citing Williams v. Herrick, 21 R.I. 401, 
402, 43 A. 1036, 1037 (1899)). "[T]he 
prerequisite serious intent and belief is 
demonstrable by inference from cohabitation, 
declarations, reputation among kindred and 
friends, and other competent circumstantial 
evidence." Id. However, "the law presumes that 
what was meretricious in its origins continues 
thus in the absence of clear proof to the 
contrary." Id. at 472-73, 261 A.2d at 24 (citing 
Ibello, 47 R.I. at 482, 133 A. at 801-02).

DeMelo v. Zompa  844 A.2d 174, 177 (R.I.,2004).  

The Board has reviewed the evidence in the claims file.  It 
appears from the testimony from the May 2008 hearing that the 
appellant claims that she and the deceased lived as man and 
wife since 1966.  She lived with him and cared for him as his 
wife until his death in August 2006.  

The appellant testified that the deceased sometimes told 
people that they were married; however, he did not refer to 
her as his wife around his siblings since they knew that the 
appellant and deceased were not married.

The appellant further testified that the deceased was very 
sick throughout their relationship, stating that he suffered 
emphysema and required occasional hospitalization and that 
she cared for him during his illness.  She further indicated 
that she retired and took a reduction of benefits so that she 
could take care of the deceased.

The appellant also testified regarding the various Wills that 
the deceased drafted.  She testified that one Will referred 
to her as the deceased's "friend and companion."  

The appellant also stated that she and the deceased had joint 
bank accounts and that she paid off a lien on his house as 
well as the nursing home bill for his mother.  

Upon questioning, the appellant stated that she and the 
deceased did not marry because the deceased did not want to 
have his pension and benefits reduced.

The Board also reviewed other documentation in the claims 
file, including the Statement of Marital Relationship, which 
states that at the time the appellant began living with the 
deceased, they agreed that they would not get married.

A document from VA notes that the funeral director informed 
VA of the appellant's death.  The document indicates that the 
appellant is the deceased's common law wife.

Affidavits from the appellant's children are also of record.  
The both affidavits state that the children lived with the 
appellant and the deceased from 1966 to 1973.  They stated 
that the appellant lived with the deceased from 1966 until 
his death.  They further stated that the VA hospital referred 
to the appellant as the deceased's significant other.

Another affidavit from the deceased's coworker indicates that 
she and the deceased worked together for almost 20 years.  
She further stated that the appellant and the deceased were 
generally known as husband and wife and that the deceased 
never denied being married to the appellant.  

The deceased filed documentation with VA dated 1991-1994 in 
which he indicates that he was widowed and/or not married.  

Also of record are the various Wills drafted by the deceased.  
In his 1989, 1992, and 1996 versions of his Will, the 
deceased refers to the appellant as his friend and companion.  

For the Board to find that the appellant is the deceased's 
wife for appellate purposes, the Board must find that the 
preponderance of the evidence shows that a common-law 
marriage was established.  Based upon the evidence, the Board 
finds that the evidence weighs against the finding of a 
common law marriage.  The deceased and the appellant agreed 
at the beginning of their relationship that they would not be 
married.  The deceased also told VA personnel in 1971 that he 
lived with a cousin, and prior thereto, he had lived with his 
sister.  He also certified for approximately 20 years that he 
was either divorced or not married on his application for VA 
pension and on subsequent income reports.  In addition, the 
death certificate indicates that the deceased was widowed at 
the time of his death.  All evidence against this claim.

Other than the appellant's testimony, she submitted 
affidavits from her children and a former co-worker of the 
deceased in support of her argument.  Unfortunately, she also 
provided additional conflicting evidence when she admitted 
that the deceased only sometimes held her out as his wife and 
when she indicated that they had an agreement at the 
beginning of the relationship that they would not be married.  
Therefore, the Board finds that the conflicting evidence 
weighs against the finding of a common law marriage.

The Board must also find that the appellant's testimony, as a 
whole, provides evidence against this claim, clearly 
indicating why the veteran did not marry the appellant.  When 
the undersigned asked the appellant why they did not get 
married, she replied that "you couldn't convince him [the 
veteran] otherwise," . . . .  See hearing transcript at page 
22.  While their relationship was clearly close, the intent 
of the veteran not to marry the appellant is clear from the 
record.

Based on the above analysis, the Board finds that the 
preponderance of the evidence is against a finding that the 
appellant was the veteran's surviving spouse for VA purposes.  
Therefore, the doctrine of reasonable doubt is not for 
application. See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2005), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
appellant's claim is denied.

The Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction, 
or regional office (RO).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The VCAA is not applicable to matters in which the law, and 
not the evidence, is dispositive.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  VA will refrain from providing 
assistance in obtaining evidence where the claimant is 
ineligible for the benefits sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R. § 3.159(d).  When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
Moreover, this decision results in a denial of recognition as 
the veteran's surviving spouse for purposes of VA death 
benefits and any failure to provide notice as to the 
effective date and rating is harmless error. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

This case turns on whether the appellant is the surviving 
spouse of the veteran for purposes of VA death benefits.  
Because the appellant is not the surviving spouse, she is not 
entitled to VA death benefits, and is not entitled to VCAA- 
related assistance and notification.  Absent any evidence 
from the appellant indicating otherwise, there is no need to 
further attempt to confirm the evidence already obtained by 
VA.  As the law is dispositive in this case, the VCAA is not 
applicable.

Assuming without deciding that the VCAA applies, the Board 
finds that each of the content requirements of a VCAA notice 
has been fully satisfied.  The appellant was provided 
adequate notice as to the evidence needed to substantiate her 
claim.  The Board concludes that the discussion in the August 
2007 letter informed the appellant of the information and 
evidence needed to substantiate the claim and complied with 
the VA's notification requirements.  Though the letter was 
provided after the initial rating decision, the timing is not 
prejudicial to the appellant as VCAA is not applicable in 
this case and because she had plenty of time to participate 
in her case, including appearing before the undersigned for a 
hearing in May 2008.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  There is no indication from the appellant of any 
outstanding relevant records that have not been associated 
with the claims folder.  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the appellant's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the appellant's claim for 
entitlement to VA death benefits.  No further assistance to 
the appellant with the development of evidence is required.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


